SHORES, Justice.
The plaintiff appeals from a judgment based on a jury verdict for the defendant in a slip and fall case. The plaintiff, Carolyn Burke, sued K-Mart Corporation, alleging that employees at a K-Mart store1 had been negligent and/or wanton in allowing a foreign substance to remain on its floor, and that their negligence and/or wantonness had proximately caused Burke to fall and injure herself on September 6, 1988.
We have carefully examined the record and the errors alleged by Burke. We have concluded that the judgment on the jury’s verdict is due to be affirmed on the authority of Clark v. Smith, 292 Ala. 617, 299 So.2d 226 (1974); Howell v. Roueche, 263 Ala. 83, 81 So.2d 297 (1955); Goodwyn v. Union Springs Guano Co., 228 Ala. 173, 153 So. 246 (1934); Trans-South-Rent-A-Car, Inc. v. Wein, 378 So.2d 725 (Ala.1979); Dixie Electric Co. v. Maggio, 294 Ala. 411, 318 So.2d 274 (1975); Clift v. Donegan, 237 Ala. 304, 186 So. 476 (1939). The presumption in favor of a jury verdict is strengthened where, as here, the trial judge has overruled a motion for a new trial. Louisville & N.R.R. v. Garrett, 378 So.2d 668 (Ala.1979); Alabama Power Co. v. Mosley, *997294 Ala. 394, 318 So.2d 260 (1975); T.R. Miller Mill Co. v. Ralls, 280 Ala. 253, 192 So.2d 706 (1966); Wagner v. Winn-Dixie, 399 So.2d 295, 296 (Ala.1981); Stokes v. Long-Lewis Ford, Inc., 549 So.2d 51, 52 (Ala.1989); Merrell v. Joe Bullard Oldsmobile, Inc., 529 So.2d 943, 946 (Ala.1988). See also McElroy’s Alabama Evidence, § 45.01(10) and § 60.01(2) (4th ed. 1991).
AFFIRMED.
HORNSBY, C.J., and MADDOX, HOUSTON and KENNEDY, JJ., concur.

. Located at U.S. Highway 431 and Ross Clark Circle in Houston County, Alabama.